PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/632,082
Filing Date: 23 Jun 2017
Appellant(s): Verma et al.



__________________
Keith Taboada
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/10/2022.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/25/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bendel et al. (Bendel hereinafter) US Patent Application Publication No. 20180189370 filed Jan. 5, 2017 and published July 5, 2018.

Regarding Claims 1, and 15, Bendel disclose a query processing system, comprising: 
a host central processing unit (CPU) (Para. 0145, line 3, wherein instruction execution device corresponds to host central processing unit, Bendel) configured to execute a database management system (DBMS) (Fig. 1B, DBMS F, G, H, Bendel); 
wherein the DBMS is configured to communicate with a database accelerator separate from the host CPU and the DBMS (Fig. 1B, DBMS, F, G, H, communicate with database accelerator as shown by lines and arrows, Bendel), 
wherein the database accelerator comprises a plurality of processing units (PUs) (Fig 1B, wherein the databases F, G, H corresponds to plurality of PU, abstract:”, Bendel), 
wherein the DBMS is configured to receive a database query (abstract: “The source DBMS are configured to dispatch queries to the accelerator for accelerating query execution”, Bendel)
wherein the DBMS is configured to retrieve a database table from a database corresponding to the database query (abstract: “replicated tables can only be accessed by the source DBMS having provided said tables for executing a dispatched query” Bendel); 
wherein the DBMS is configured to reformat the database table into a plurality of PU data blocks, each of the PU data blocks corresponding to one of the plurality of PUs in the database accelerator (FIG 3, the database management C-DBMS replicates an original table 124.1 into the database accelerator, creating database table 124.2. The rows and columns of database table are the “PU units” and are replicated into the accelerator. Replication is one type of generic reformatting);
wherein the DBMS is configured to transmit the plurality of PU data blocks to the database accelerator and receive results from the database accelerator derived from processing (Para 0017, “received query will be executed” meaning the tables queried on the accelerator will produce results returned to the client system 104 in FIG 3), the plurality of PU data blocks using the plurality of PUs in parallel (Para 0042, line 3 “parallelizable”).
Regarding Claims 2, 10, and 16, Bendel disclose a system wherein the database table comprises rows and columns, wherein each of the plurality of PU data blocks comprises a portion of data stored in the rows and columns of the database table (FIG 3, the database management C-DBMS replicates an original table 124.1 into the database accelerator, creating database table 124.2. The rows and columns of database table are the “PU units” and are replicated into the accelerator. Replication is one type of generic reformatting), and wherein the DBMS is configured to add headers to each of the plurality of PU data blocks indicating an amount of data in each of the plurality of PU data blocks in response to reformatting the database table (Fig. 3, Para. 0044, wherein the catalog comprises a schema information of tables corresponds to header, and Para. 0030, wherein the column name corresponds to header, Bendel).
Regarding Claim 3, Bendel disclose a system wherein the database accelerator comprises a combiner configured to receive individual results from each of the plurality of PUs and combine the individual results into a combined result which is forwarded to the DBMS (Para. 0029, wherein the method of consolidating data from different sources corresponds to combiner configured to receive individual results, Bendel).  
Regarding Claims 4, 11, and 17, Bendel disclose a system wherein the query comprises a structured query language (SQL) query (Para. 0035, Bendel).
Regarding Claims 5, and 12, Bendel disclose a system wherein the database accelerator is hosted on one or more programmable integrated circuits (Fig. 3, step 120 in accelerator 120, Para. 0063, Bendel).
Regarding Claims 6, and 18, Bendel disclose a system wherein the DBMS comprises a programmable integrated circuit framework that serves as an interface between the DBMS and the one or more programmable integrated circuits, wherein the programmable integrated circuit framework is configured to translate instructions issued by the DBMS into commands that can be interpreted by the one or more programmable integrated circuits (Fig. 3, step 120, Para. 0103, Bendel).
Regarding Claims 7 and 14, Bendel disclose a system wherein the one or more programmable integrated circuits form a field-programmable gate array (FPGA) (Para. 0147, Bendel).
Regarding Claim 9, Bendel disclose a database accelerator, comprising: 
a plurality of PUs implemented on one or more integrated circuits of the database accelerator, wherein the database accelerator is configured to receive a plurality of PU data blocks from a DBMS executing on a separate host CPU and is separate from the database accelerator (Para 0017, “received query will be executed” meaning the tables queried on the accelerator will produce results returned to the client system 104 in FIG 3), 
wherein the plurality of data blocks is based on a database table3X-5103 USPATENT 15/632,082Conf. No.: 8380retrieved from a database and each of the plurality of PU data blocks corresponds  to one of the plurality of PUs (abstract: “replicated tables can only be accessed by the source DBMS having provided said tables for executing a dispatched query” Bendel), wherein the plurality of PUs is configured to process the plurality of PU data blocks in parallel (Para 0042, line 3 “parallelizable”); and a combiner configured to receive individual results from each of the plurality of PUs and combine the individual results into a combined result which is forwarded to the DBMS (Para. 0029, wherein the method of consolidating data from different sources corresponds to combiner configured to receive individual results, Bendel).  
Regarding Claim 13, Bendel disclose a database accelerator wherein the database accelerator is configured to communicate with a programmable integrated circuit framework in the DBMS that serves as an interface between the DBMS and the one or more programmable integrated circuits, wherein the programmable integrated circuit framework is configured to translate instructions issued by the DBMS into commands that can be interpreted by the one or more programmable integrated circuits (Para. 0147, Bendel).  
Regarding Claim 20, Bendel disclose a computer-readable storage medium wherein the DBMS includes a library comprising functions for moving the data block between a CPU and the one or more programmable integrated circuits (FIG 3, the database management C-DBMS replicates an original table 124.1 into the database accelerator, creating database table 124.2. The rows and columns of database table are the “PU units” and are replicated into the accelerator. Replication is one type of generic reformatting).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bendel et al. (Bendel hereinafter) US Patent Application Publication No. 20180189370 filed Jan. 5, 2017 and published July 5, 2018 in view of Viehland et al. (Viehland hereinafter) US Patent Application Publication No. 20130346428 filed June 21, 2012 and published Dec. 26, 2013.

Regarding Claim 8, Bendel disclose all the limitations as stated above. However, Bendel doesn’t explicitly disclose wherein the database accelerator is hosted on one or more application specific integrated circuits (ASICs).  On the other hand, Viehland disclose database accelerator is hosted on one or more application specific integrated circuits (ASICs) as shown in Para. 0025. The claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the teachings of Bendel, with the teachings of Viehland, to create tuples of data requested by the user. Modification would have been obvious to one of ordinary skill in the art because in the event of creating the requested tuples an application specific integrated circuit with faster as shown in Para. 0025. Motivation to do so would be to dense the compressed value in the created tuples as requested by the user as shown in Para. 0025.

(2) Response to Argument
Appellant argues, Bendel does not teach an accelerator comprising a plurality of processing units.
Examiner disagrees. Bendel disclose the accelerators as a database management system as shown in Para. 0064, wherein the parallel processor corresponds to plurality of processing units. 
Appellant argues, Bendel does not teach an accelerator comprising a plurality of PUs implemented on one or more integrated circuits.
Examiner disagrees. As stated in the rejection above, Bendel doesn’t explicitly disclose a plurality of PUs implemented on one or more integrated circuits. However, Viehland disclose another processing unit which corresponds to plurality of PUs implemented on one or more integrated circuits integrated circuits (ASICs), wherein the “disclosed another processing unit”, corresponds to plurality of PUs implemented on one or more ASICs as shown in Para. 0030. Wherein the first and second processing units corresponds to plurality of PUs, and Para. 0033, wherein step 201 in Fig. 2, disclose a database processing corresponds to the PU, since the PU is a computer component used to process data.
Appellant argues, Bendel does not teach reformatting the database table into a plurality of PU data blocks.
Examiner disagrees. Bendel disclose the accelerator storing data records in different tables, wherein the rows and columns in the table corresponds to data blocks as shown in Fig. 3, step 120, Para. 0053.
Appellant argues, Bendel does not teach adding headers to each of the plurality of PU data blocks indicating an amount of data in each of the plurality of PU data blocks.
Examiner disagrees. Bendel disclose as shown in Para. 0072, wherein the metadata corresponds to header and the maximal size of data corresponds to the amount of data in each column which corresponds to data block.
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/SANA A AL- HASHEMI/Primary Examiner, Art Unit 2162                                                                                                                                                                                                        March 23, 2022

Conferees:
/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162                                                                                                                                                                                                        

/ZHENGXI LIU/Primary Examiner                                                                                                                                                                                                      

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.